                                          Case 4:20-cv-01989-YGR Document 38 Filed 07/20/20 Page 1 of 2




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         TAMAR LOWELL, et al.,
                                   4                                                       Case No. 20-cv-01989-YGR
                                                       Plaintiffs,
                                   5
                                                  v.                                       CASE MANAGEMENT AND
                                   6                                                       PRETRIAL ORDER
                                         UNITED BEHAVIORAL HEALTH, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                     PRETRIAL SCHEDULE
                                  12    DEFENDANTS TO PRODUCE ADMINISTRATIVE
Northern District of California




                                                                                              July 17, 2020
 United States District Court




                                        RECORD:
                                  13
                                        CASE MANAGEMENT CONFERENCE:                           Monday, March 1, 2021 at 2:00 p.m.
                                  14
                                        REFERRED FOR PRIVATE MEDIATION TO BE
                                  15                                                          November 30, 2020
                                        COMPLETED BY:
                                  16
                                        LAST DAY TO JOIN PARTIES OR AMEND                     Only with court approval for good cause
                                  17    PLEADINGS:                                            by Motions under FRCP Rule 16(b)(4)

                                  18    NON-EXPERT DISCOVERY CUTOFF:                          September 11, 2020
                                  19    DISCLOSURE OF EXPERT REPORTS:
                                        ALL EXPERTS, RETAINED AND NON-RETAINED                Opening: October 23, 2020
                                  20
                                        MUST PROVIDE WRITTEN REPORTS COMPLIANT                Rebuttal: December 4, 2020
                                  21    WITH FRCP 26(A)(2)(B):

                                  22    EXPERT DISCOVERY CUTOFF:                              January 15, 2021
                                  23
                                        DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To
                                                                                               on 35 day notice [filed March 12, 2021]
                                  24    BE HEARD BY:

                                  25

                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                          Case 4:20-cv-01989-YGR Document 38 Filed 07/20/20 Page 2 of 2




                                   1

                                   2

                                   3

                                   4          The parties must comply with both the Court’s Standing Order in Civil Cases and Standing

                                   5   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All

                                   6   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.

                                   7          IT IS SO ORDERED.

                                   8   Dated: July 13, 2020

                                   9                                                   ______________________________________
                                                                                       YVONNE GONZALEZ ROGERS
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
